Citation Nr: 0923020	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-33 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1941 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a left leg 
disability.  In May 2009, the Veteran testified before the 
Board at a hearing that was held at the RO

In May 2009, this appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's venous insufficiency of the left leg first 
manifested in service.

2.  The Veteran's recurrent cellulitis of the left leg is 
related to venous insufficiency that first manifested in 
service.


CONCLUSION OF LAW

Chronic venous insufficiency of the left leg with related 
recurrent cellulitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including vascular disease, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Veteran contends that his recurrent cellulitis and 
vascular insufficiency of the left leg first manifested in 
service and that he is therefore entitled to service 
connection.  

In May 2009 testimony before the Board, the Veteran stated 
that while he was stationed in Belgium during World War II, 
his duties included delivering messages from his platoon to 
division headquarters, via motorcycle.  He asserts that 
repetitive stress on his left leg as a result of riding the 
motorcycle resulted in the development of cellulitis in 
service.  He further asserts that due to continued difficulty 
with cellulitis, his duties were changed from the delivery of 
messages via motorcycle to driving a truck, so as to 
alleviate the stress on his left leg.

The Veteran's service treatment records do not demonstrate 
complaints of, treatment for, or diagnoses of cellulitis or 
varicosities.  However, in support of his claim, the Veteran 
submitted an October 2007 statement from a serviceman with 
whom the Veteran served, in which the serviceman stated that 
he remembered the Veteran having had difficulty with his left 
leg as a result of driving a motorcycle, and that his duties 
thereafter were changed from driving a motorcycle to driving 
a truck.  He further stated that following service, the 
Veteran continued to have difficulty with his left leg, as a 
result of which he had undergone surgery on several 
occasions.

With regard to continuity of symptomatology after separation 
from service, the Veteran testified in May 2009 that he 
underwent the first of a total of five surgeries for chronic 
venous insufficiency on his left leg within six months of his 
separation from service.  Over the years, he received regular 
treatment for recurrent cellulitis of the left leg that had 
been determined to be due to chronic venous insufficiency.  
The records of such treatment for many years after service, 
including the surgical records, however, had been determined 
to be unavailable, largely due to the deaths of the treating 
physicians.  The Veteran's son, however, offered testimony 
corroborating the Veteran's having undergone surgery on 
numerous occasions, and his having received regular 
treatment.  His son described a childhood recollection of the 
Veteran wearing a compression stocking on his left leg, and 
the Veteran's complaints of discomfort in the left leg.

The first clinical evidence pertaining to recurrent 
cellulitis and chronic venous insufficiency of the left leg 
of record is dated in July 2007.  However, in a September 
2006 letter written on behalf of the Veteran's claim, the 
Veteran's treating physician stated that he had been treating 
the Veteran for venous insufficiency and cellulitis since 
November 1984.  At the time of his initial treatment, the 
Veteran had a pre-existing history of venous insufficiency 
for which he had undergone surgery (vein stripping) five 
times.  The Veteran ascribed his venous insufficiency to 
irritation of the left leg as a result of in-service duties 
involving riding a motorcycle.  The Veteran had no 
significant varicosities of the right leg.

In an August 2007 letter, the same physician submitted an 
additional letter, indicating that the Veteran's recurrent 
episodes of cellulitis were secondary to venous insufficiency 
of the left leg.  The problems with the left leg dated back 
to the Veteran's active service.

The Veteran's treating physician submitted an additional 
letter in October 2007, specifically relating the venous 
insufficiency to the swelling for which the Veteran was 
treated in service.  

Although there is no contemporaneous medical evidence 
demonstrating that the Veteran was treated for cellulitis 
related to chronic venous insufficiency in service, the 
Veteran has provided both competent and credible testimony 
regarding having been diagnosed with cellulitis in service, 
and as to the continuation of symptoms associated with 
cellulitis and venous insufficiency after his separation from 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Additionally, despite that there is no 
clinical evidence of cellulitis or chronic venous 
insufficiency for many years after the Veteran's separation 
from service, the Veteran has provided credible and competent 
testimony, corroborated by his son, that he received regular 
treatment, including surgical treatment, in the years 
immediately post-dating his separation from service.  The 
testimony of the Veteran and his son satisfactorily 
demonstrates both the incurrence of cellulitis in service, 
and the continuity of associated symptomatology since 
service.

The Veteran's treating physician has provided the requisite 
competent nexus to service.  As the Veteran's treating 
physician determined that the Veteran's recurrent cellulitis 
and chronic venous insufficiency are related to the in-
service symptomatology, the Board finds that service 
connection for recurrent cellulitis and chronic venous 
insufficiency of the left leg is warranted.  In this case, 
service incurrence has been shown by satisfactory lay 
evidence, consistent with the treatment the Veteran received 
during service, and continuity of the disability since 
service.  Thus, the Board finds that it is at least as likely 
as not that his current disabilities were incurred as a 
result of his service.  Therefore, service connection for 
recurrent cellulitis and chronic venous insufficiency of the 
left leg is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran's 
recurrent cellulitis of the left leg is related to chronic 
venous insufficiency of the left leg that first manifested 
during the Veteran's active duty.  Ashley v. Brown, 6 Vet. 
App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for recurrent cellulitis of the left leg 
is granted.

Service connection for chronic venous insufficiency of the 
left leg is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


